United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lakeview, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Brett Elliot Blumstein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0033
Issued: March 8, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On October 11, 2016 appellant, through counsel, filed a timely appeal from a
September 2, 2016 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met her burden of proof to establish an occupational
disease causally related to factors of her federal employment.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

Counsel contends on appeal that appellant has submitted sufficient medical evidence to
warrant acceptance or further development of her claim.
FACTUAL HISTORY
On May 26, 2015 appellant, then a 59-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed spondylolysis and spondylolisthesis due to her
federal job duties. She first realized that her condition was due to her employment on
May 12, 2015. Appellant reported that her condition caused difficulties with walking, sitting,
and standing for long periods of time. She noted that casing mail, with lifting and twisting,
increased her back pain. Appellant also reported that loading her mail truck was difficult due to
severe pain from bending and lifting trays of mail. She noted that sitting in her truck increased
her back pain.
In a report dated May 26, 2015, Dr. David E. Adelberg, a Board-certified orthopedic
surgeon, indicated that appellant’s symptom of back pain began about three months earlier. He
diagnosed lumbar spondylolisthesis at L5-S1.
In a letter dated June 25, 2015, OWCP requested that appellant provide additional factual
and medical evidence in support of appellant’s occupational disease claim. It indicated that she
should respond to this request within 30 days.
On July 7, 2015 the employing establishment noted that appellant had a mounted route
driving for seven hours a day. Appellant was required to walk the remaining hour while casing
her mail.
Appellant responded to OWCP on July 23, 2015 and described her job duties of twisting
and turning while casing mail. She noted that she was required to bend to place the mail in her
hamper. Appellant next lifted flats of mail from racks which ranged from overhead to floor level
and bent to place these in her hamper. She was then required to load her truck from her hamper
and to proceed to start her truck and deliver her route. Appellant noted that delivering packages
caused additional strain on her back because she was required to pull up the emergency brake.
Once her deliveries were completed, in approximately six hours, she then unloaded her truck.
Appellant alleged that she was frequently required to work more than eight hours a day and on
her days off, as the employing establishment was short staffed.
On July 21, 2015 Dr. Priscilla Shube, a Board-certified family practitioner, diagnosed
spondylolisthesis, spinal stenosis, and left L5-S1 radiculopathy. She opined that appellant’s
symptoms were aggravated by activities at work including walking, prolonged sitting, bending,
and lifting.
In a decision dated August 27, 2015, OWCP denied appellant’s claim finding that the
medical evidence did not establish that her diagnosed condition was caused or aggravated by her
employment duties.
Counsel requested reconsideration on June 10, 2016 and submitted additional medical
evidence.

2

In a report dated May 17, 2016, Dr. Byron V. Hartunian, an orthopedic surgeon, noted
that appellant had worked at the employing establishment for 30 years and described her duties
as a letter carrier including lifting, carrying, and moving up to 70 pounds. Appellant was
required to perform repetitive climbing, squatting, bending, twisting, stooping, lifting, and
reaching. Dr. Hartunian noted examination findings and reviewed her x-rays and magnetic
resonance imaging scan. He diagnosed degenerative spondylolisthesis at L5-S1, herniated L45 and L5-S1 discs, lumbar degenerative facet and disc disease, and bilateral L4 and L5
radiculopathy. Dr. Hartunian opined that appellant’s diagnosed conditions were permanently
aggravated, accelerated, contributed to, and precipitated by her repetitive work as a letter carrier.
He described the process by which degenerative arthritis and disc disease occurs including
impact loading resulting from repeated local stresses and causing chronic inflammation.
Dr. Hartunian noted that appellant’s job required impact loading activities such as
constant and repetitive walking, standing, squatting, stooping, climbing, bending, lifting,
carrying, and twisting activities. He opined that excessive impact loading and repeated local
stresses caused mechanical stress on cartilage and disc surfaces resulting in chronic inflammation
and then accelerated loss of articular cartilage and disc structure. Dr. Hartunian provided
citations to medical publications in support of his opinions. He opined that appellant’s spinal
arthritis and disc degeneration would not have reached the point it had, but for her work
activities. Dr. Hartunian concluded that her degenerative spine disease, herniated discs, and
spondylolisthesis were hastened and accelerated by her work. He further noted that lower
extremity loading activities such as repeated walking, standing, bending, kneeling, lifting,
climbing, stooping, pushing, pulling, twisting, squatting, and carrying as required by appellant’s
position contributed to the development and progression of spinal arthritis and disc degeneration.
By decision dated September 2, 2016, OWCP denied modification of the August 27,
2015 decision. It found that Dr. Hartunian’s report did not explain how appellant’s conditions
were permanently aggravated, contributed to, or precipitated by her work activities.
LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”3 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion
evidence, based upon a complete factual and medical background, showing causal relationship
3

20 C.F.R. § 10.5(q).

3

between the claimed condition and identified factors. The belief of a claimant that a condition
was caused or aggravated by the employment is not sufficient to establish causal relation.4
ANALYSIS
The Board finds that this case not in posture for a decision.
In support of her claim for an occupational disease resulting in the diagnosed conditions
of degenerative spondylolisthesis at L5-S1, herniated L4-5 and L5-S1 discs, lumbar degenerative
facet and disc disease, and bilateral L4 and L5 radiculopathy, appellant submitted reports from
Drs. Adelberg and Shube. These report, however, provided no opinion on causal relationship.
Thus, the Board finds that they are of no probative value and are insufficient to establish the
claim.5
On reconsideration, appellant submitted a detailed report from Dr. Hartunian dated
May 17, 2016. Dr. Hartunian described her job duties of lifting, carrying, climbing, squatting,
bending, twisting, stooping, and reaching. He provided an opinion that appellant’s employment
duties contributed to her diagnosed conditions as her spinal arthritis and disc degeneration would
not have reached the point it had, but for her work activities. Dr. Hartunian concluded that her
degenerative spine disease, herniated discs, and spondylolisthesis were hastened and accelerated
by her work. He also provided a detailed explanation of how and why appellant’s repetitive
employment duties resulted in excessive impact loading and repeated local stresses, which in
turn caused mechanical stress on cartilage and disc surfaces resulting in chronic inflammation
and then accelerated loss of articular cartilage and disc structure.
Dr. Hartunian’s report contains a history of injury, diagnosis and an opinion that
appellant’s preexisting condition was exacerbated and accelerated by the accepted employment
duties. While this report is not sufficient to meet her burden of proof, it does raise an
uncontroverted inference of causal relation between her accepted employment factors and an
exacerbation of her diagnosed condition sufficient to require further development of her claim.6
On remand OWCP should refer appellant, a statement of accepted facts, and a list of
specific questions to an appropriate physician for a second opinion evaluation to determine if her
diagnosed conditions of degenerative spondylolisthesis at L5-S1, herniated L4-5 and L5-S1
discs, lumbar degenerative facet and disc disease, and bilateral L4 and L5 radiculopathy were
exacerbated and accelerated by the accepted employment duties. After this and such other
development as OWCP deems necessary, OWCP should issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for a decision.
4

Lourdes Harris, 45 ECAB 545, 547 (1994).

5

Willie M. Miller, 53 ECAB 697 (2002).

6

John J. Carlone, 41 ECAB 354, 358-60 (1989).

4

ORDER
IT IS HEREBY ORDERED THAT the September 2, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: March 8, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

